Citation Nr: 1821176	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome, L5-S1, with degenerative disc disease and low back pain with a history of leg pain.

2.  Entitlement to a temporary total disability rating because of treatment for a service connected condition requiring convalescence.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2014, the Veteran testified at a hearing before a Hearing Officer.  A copy of the proceedings is associated with the electronic claims file.

In his July 2014 2014 VA Form 9 Substantive Appeal, the Veteran requested to appear at a videoconference hearing before a member of the Board.  In August 2017, however, the appellant withdrew his claims.  Thus, the Board also considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACTS

1.  In an August 2017 statement in support of claim, the Veteran stated that he wished to withdraw his claim for a rating in excess of 40 percent for intervertebral disc syndrome, L5-S1, with degenerative disc disease and low back pain with a history of leg pain.

2.  In an August 2017 statement in support of claim, the Veteran stated that he wished to withdraw his claim for a temporary total disability rating because of treatment for a service connected condition requiring convalescence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a rating in excess of 40 percent for intervertebral disc syndrome, L5-S1, with degenerative disc disease and low back pain with a history of leg pain have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a temporary total disability rating because of treatment for a service connected condition requiring convalescence have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2017 statement in support of claim, the Veteran stated that he wished to withdraw his claims for a rating in excess of 40 percent for intervertebral disc syndrome, L5-S1, with degenerative disc disease and low back pain with a history of leg pain and for a temporary total disability rating because of treatment for a service connected condition requiring convalescence.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

As a result of the Veteran's withdrawal of the appeal for a rating in excess of 40 percent for intervertebral disc syndrome, L5-S1, with degenerative disc disease and low back pain with a history of leg pain and for a temporary total disability rating because of treatment for a service connected condition requiring convalescence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed. 


ORDER

The appeal as to a claim for entitlement for a rating in excess of 40 percent for intervertebral disc syndrome, L5-S1, with degenerative disc disease and low back pain with a history of leg pain is dismissed.

The appeal as to a claim for a temporary total disability rating because of treatment for a service connected condition requiring convalescence is dismissed.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


